Citation Nr: 0610812	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  97-30 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for residuals of 
surgery for a right inguinal hernia claimed as due to 
treatment at a VA facility.

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for a 
cardiovascular disability claimed as due to treatment at a VA 
facility.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
At Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a March 1997 rating decision of a 
regional office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a hearing at the RO in 
November 1997.

On February 27, 2001, the Board issued a decision denying the 
veteran's claim.  In May 2002, the United States Court of 
Appeals for Veterans Claims (CAVC) issued an Order vacating 
the Board's February 2001 decision in response to a joint 
motion by the Secretary of Veterans Affairs and the veteran 
and remanded the claim to the Board for action consistent 
with its Order.

Subsequently, this matter was sent by the Board for 
additional development of the evidence and then remanded in 
October 2003 and March 2005.

At this point the Board notes that the issues on appeal had 
previously been combined as one; however, as the veteran 
appears to be claiming two distinct additional disabilities, 
one of which allegedly resulted from his hernia surgery and 
one of which allegedly resulted from medications prescribed 
to him, the Board believes that the matter is best 
characterized as two separate issues on appeal.


FINDINGS OF FACT

1.  The veteran's current postoperative neuralgia was caused 
by VA surgical treatment in March 1980 and July 1981.

2.  The veteran's current cardiovascular disorders are not 
the result of VA medical treatment.


CONCLUSIONS OF LAW

1.  The criteria of entitlement to compensation for 
postoperative neuralgia as a result of surgical treatment by 
VA in March 1980 and July 1981, under the provisions of 
38 U.S.C.A. § 1151, have been met.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (1996); VAOPGCPREC 40-97.

2.  The criteria of entitlement to compensation for a 
cardiovascular disability as a result of treatment by VA, 
under the provisions of 38 U.S.C.A. § 1151, have not been 
met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(1996); VAOPGCPREC 40-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the March 2004 and April 2005 letters, VA informed 
the appellant of the applicable laws and regulations, 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In the letters, VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The Board believes that a reasonable 
inference from such communications was that the veteran must 
also furnish any pertinent evidence he himself may have and 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves a claim under 38 U.S.C.A. § 1151, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for compensation under 38 U.S.C.A. 
§ 1151, but there has been no notice of the types of evidence 
necessary to establish any disability rating and/or the 
effective date(s).  Despite any inadequate notice provided to 
the appellant with regard to these matters, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  With regard to the claim hereinafter described as 
postoperative neuralgia, the veteran will have the 
opportunity to appeal the assignment of a disability rating 
and effective date, and any necessary notice required under 
Dingess will be furnished.  With regard to the cardiovascular 
disorder issue, since the Board concludes below that the 
preponderance of the evidence is against compensation under 
38 U.S.C.A. § 1151, any question as to the appropriate 
disability rating and/or effective date with regard to that 
issue is rendered moot. 

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records, and VA 
medical records.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  As such, there has 
been substantial compliance with the assistance provisions 
set forth in the new law and regulation.  As the veteran has 
been afforded several VA examinations, the Board finds that 
the record as it stands contains adequate medical evidence to 
adjudicate the claim.  Thus, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issues are now ready 
to be considered on the merits.

Analysis

38 U.S.C.A. § 1151 provides that where a veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the U.S. Supreme 
Court held that VA's interpretation of 38 U.S.C. § 1151 as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was incorrect.  
The Supreme Court found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  The 
Supreme Court further found that the then implementing 
regulation, 38 C.F.R. § 3.358(c)(3) (1991), was not 
consistent with the plain language of 38 U.S.C.A. § 1151 with 
respect the regulation's inclusion of a fault or accident 
requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994): "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment...VA's action is not the cause of the disability in 
those situations."

Simply put, the Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 merely requires a causal 
connection between VA medical treatment and additional 
disability but that not every additional disability is 
compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice concluded " that the [Supreme] Court intended to 
recognize only a narrow exclusion [to the "no fault" rule], 
confined to injuries that are the necessary, or at most, 
close to certain results of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.  38 
C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in the Gardner case, 
which held that no showing of negligence is necessary for 
recovery under section 1151.  However, in an opinion from the 
VA General Counsel it was held that all claim for benefits 
under 38 U.S.C.A. § 1151 filed before October 1, 1997, such 
as the claim at issue, must be adjudicated under the 
provisions of 38 U.S.C.A. § 1151 as they existed prior to 
October 1, 1997.  VAOPGCPREC 40-97 (December 31, 1997).  The 
Board is bound in its decisions by the regulations of the 
Department, instructions of the Secretary, and the precedent 
opinions of the chief legal officer of the Department. 38 
U.S.C.A. § 7104(c) (West 1991).

In sum, the current version of 38 U.S.C.A. § 1131 does not 
apply in the instant case since the veteran's claim has been 
pending since before the change in the law.  VAOPGCPREC 40-
97. The Board has applied the version of 38 U.S.C.A. § 1151 
(and the related regulation, 38 C.F.R. 3.358) in effect prior 
to the change.

Additional Disability from Hernia Surgery

The veteran alleges that VA treatment in March 1980 and July 
1981 resulted in "nerve entrapment."  

The Board notes that a May 2003 VA examination report notes 
that the veteran currently has non-symptomatic postoperative 
neuralgia as a result of his two hernia surgeries at the VA 
Medical Center.  This is supported by additional private 
medical records from Kaiser Permanente.  Although one VA 
examiner commented that this is not an uncommon result of 
hernia surgery, the Board does not interpret that medical 
opinion to mean that the neuralgia was a necessary or close 
to certain result of the surgery.  Therefore, the Board 
concludes that entitlement to compensation for postoperative 
neuralgia incurred as the result of VA surgical treatment is 
warranted under the provisions of 38 U.S.C.A. § 1151 as in 
effect when the veteran filed his claim.  

Cardiovascular Disability

The relevant medical evidence of record includes a February 
1997 VA examination report which shows that on physical 
examination, the veteran's apical pulse was regular, and 
there were no adventitious cardiac sounds, peripheral edema, 
cyanosis or clubbing noted.  The examiner stated that the 
side effects of Inderal and phenoxybenzamine could cause 
rapid heart rate and either high or low blood pressure and 
the fact that the veteran's symptoms improved after taking 
the medications indicate that they played a role in the 
reported symptoms.

A December 1998 VA examination report notes that the veteran 
reported a long history of palpitations and vague 
constitutional symptoms.  The veteran reported that he had 
episodes of palpitation, tachycardia and severe hypertension 
which were suspected to be pheochromocytoma.  He was placed 
on imipramine, which was subsequently discontinued and then 
on propranolol and phenoxybenzamine.  The examination report 
shows that the veteran continued to report episodes of 
palpitations, tachycardia and intermittent bouts of severe 
hypertension and that after he stopped taking propranolol and 
phenoxybenzamine, his symptoms slowly abated.  He reported 
that at the time of the examination, he had only palpitations 
on exertion.  On physical examination his heart had a regular 
rate and rhythm without murmurs or extra sounds.  In March 
1997, an ambulatory electrocardiogram showed premature 
ventricular complexes (PVCs).  

The examiner's assessment was that the veteran's frequent 
episodes of palpitations probably represented PVCs and that 
the cause of his PVCs was unclear, but could be hypertensive 
heart disease.  The examiner stated that he saw no 
relationship between the medications prescribed, specifically 
propranolol, and any of the palpitations.  The examiner 
stated that he had no experience with the medication 
phenoxybenzamine, but he doubted that there would be any 
residual effects after the medication was stopped in the mid-
1980s.  In an addendum, the examiner noted that a December 
1998 echocardiogram was normal.  A March 2001 addendum from 
the same examiner shows that the veteran attributed fatigue, 
lack of ability to concentrate and a sinking feeling to the 
medications prescribed.  The examiner noted that he felt it 
was extremely unlikely that propranolol or phenoxybenzamine 
would have had any permanent effect on the veteran's health.  

An August 2003 VA examination report shows that the veteran 
reported that his problems began in the early 1980s when he 
developed symptoms of palpitations and fast heartbeat and was 
diagnosed with high blood pressure.  The veteran reported 
that the VA physician prescribed Inderal and phenoxybenzamine 
for hypertension and initiated a workup for pheochromocytoma.  
The veteran claimed that the Inderal and phenoxybenzamine 
caused worsening dizziness and palpitations.  He described 
his current symptoms as rare palpitations and he denied that 
he had any significant cardiac problems that limited his 
activities.  The examiner noted that the veteran's fairly 
extensive cardiac evaluation has been negative.  The examiner 
also noted that the veteran's medical records indicated that 
he had significant hypertension, documented tachycardia, 
blurring vision, and memory difficulty preceding the 
treatment of his hypertension with Inderal and 
phenoxybenzamine.  An electrocardiogram performed on the day 
of the examination showed normal sinus rhythm.  

The examiner stated that, with regards to the alleged effect 
of Inderal, this was a nonselective beta blocker that was 
commonly used for treatment of hypertension and tachycardia 
and that side effects of the drug included bradycardia and 
hypotension.  He stated that it would be unlikely that 
Inderal would induce atrial tachycardia.  With regards to 
phenoxybenzamine, the examiner noted that this drug is an 
alpha-adrenergic antagonist and that its side effects can 
include tachycardia or angina.  

The examiner stated that the veteran's tachycardia preceded 
treatment with this drug and was not documented as worsening 
after treatment with the drug.  The examiner noted that there 
was no evidence that a disease was caused or aggravated by VA 
treatment, particularly by treatment with the drugs 
mentioned.  The examiner noted that there was documentation 
that the veteran was symptomatic with palpitations and 
tachycardia prior to treatment with the drugs and no evidence 
of worsening of these symptoms.  The examiner also noted that 
the veteran's records did not show a marked resolution of his 
complaints following cessation of the medications in 
question.  The examiner noted that if the drugs caused the 
symptoms reported by the veteran, then discontinuation of the 
medications should have resulted in resolution of the 
symptoms as the half lives of the drugs are relatively short.  
The examiner noted that his colleagues had researched the 
drugs and there was no evidence showing that treatment with 
these drugs would lead to long-term conditions that would 
persist despite discontinuation with the medications.  In 
summary, the examiner stated that he found it unlikely that 
treatment provided by VA, including prescribing Inderal or 
phenoxybenzamine, aggravated any identifiable cardiovascular 
condition or created any cardiovascular condition based on 
records and history provided.  

At this point, the Board recognizes the veteran's testimony 
from his November 1997 RO hearing and the statements from two 
other dentists and his wife who is a retired dietician, all 
of which attest to the veteran's symptoms of fatigue, 
dizziness, heart palpitations, etc.  The Board acknowledges 
that the veteran, the two dentists who submitted statements, 
and the veteran's wife essentially allege that the veteran's 
symptoms were either caused by or aggravated by the 
medications prescribed by the VA physicians to treat his 
hypertension.  The Board also acknowledges that the dentists 
and the dietician all possess some degree of medical 
expertise and training.  Nevertheless, the Board believes 
that their opinions regarding the etiology of the veteran's 
symptoms are not highly probative as none of them appear to 
have been based on examination of the veteran or his 
extensive medical records.  Also, none of them document that 
the veteran currently suffers from any diagnosed 
cardiovascular disability.

On the other hand, the three VA examination reports all show 
physical examination of the veteran and extensive review of 
the veteran's medical records.  The February 1997 VA 
examination report does appear to show that the medications 
prescribed by the VA "could cause" the symptoms reported by 
the veteran.  First of all, this opinion is far too 
speculative in nature to be highly probative.  The Board 
notes that medical evidence which merely indicates that the 
particular disorder "may or may not" exist or "may or may 
not" be related, is too speculative in nature to establish 
the presence of said disorder or the relationship thereto.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992). Thus, medical 
probabilities and possibilities and unsupported medical 
opinions carry negligible probative weight. Id.  Moreover, 
the opinion as expressed does not relate any current 
cardiovascular disability to any VA treatment.  Thus, it does 
not go to show that the veteran has a current cardiovascular 
disability that was either caused or aggravated by VA 
treatment.  The December 1998 VA examination report clearly 
states that the examiner's opinion was that it was extremely 
unlikely that the medications prescribed to the veteran by 
the VA would have any permanent effect on the veteran's 
health.  Moreover, the August 2003 VA examiner, after a 
particularly exhaustive review of the veteran's medical 
records, noted that he found it unlikely that treatment 
provided by VA, including prescribing Inderal or 
phenoxybenzamine, aggravated any identifiable cardiovascular 
condition or created any cardiovascular condition based on 
records and history provided.

In short, the preponderance of the evidence is against a 
finding that the veteran has additional cardiovascular 
disability as a result of VA medical treatment.  As such, 
compensation for a cardiovascular disability pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) is not 
warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to compensation benefits for postoperative 
neuralgia as a result of VA surgerical treatment pursuant to 
the provisions of 38 U.S.C.A. § 1151 (West 1991) is 
warranted.  To this extent, the appeal is granted. 

Entitlement to compensation benefits for cardiovascular 
disability as a result of VA treatment pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) is not 
warranted.  To this extent, the appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


